FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 11, 2022

                                      No. 04-22-00387-CR

                    EX PARTE Franklin Jose VELASQUEZ MARTINEZ,

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10369CR
                          Honorable Roland Andrade, Judge Presiding


                                         ORDER
        On September 20, 2022, the State filed a “Supplemental Motion for Extension of Time to
File State’s Brief on Appeal.” On October 10, 2022, the State filed its brief. Because the State’s
brief has been filed, the State’s motion is DENIED AS MOOT.

       It is so ORDERED on October 11, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT